PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/230,200
Filing Date: 14 Apr 2021
Appellant(s): DELTA T, LLC



__________________
Andrew D. Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of claims 1 and 11 - see Appeal Brief section VI.A.
Appellant has argued the deficiency in the Examiner’s position is that the rejection relies purely on speculation that the uplight module comprising a circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling is present. Appellant points to the Examiner referring to the circuit board being an inherent component of LEDs and that this fact is simply unknown and certainly not established by way of any substantial evidence. 
With respect to the LEDs inherently having circuit boards, the Examiner respectfully points out that LEDs assemblies include printed circuit boards (PCB) in order to function as intended, without said PCBs the LEDs would not emit light. Said PCB and LED light components are known to be arranged as a chip on board arrangement (i.e., a single LED light component on a PCB) or a discrete arrangement (i.e., multiple LED light components on a PCB). In an LED assembly for lighting purposes as disclosed by De, the light component by itself without a corresponding PCB would not be able to illuminate the ceiling as intended.
With respect to the circuit board adapted to be positioned substantially around the support, Appellant has argued, that even assuming said circuit board is present, that there is absolutely no indication that is adapted to be positioned around the support without dismounting the support from the ceiling and points to the Examiner’s position that the prior art De has LEDs that may be subdivided in four equal plates but that said division does not establish that it could be positioned without dismounting the support, as claimed. 
The Examiner respectfully points out that De clearly discloses the LEDs are subdivided. Divided is defined by Oxford online dictionary as "separated into parts" which clearly supports the positioning of the disclosed LEDs inherent circuit boards without dismounting the support from the ceiling. Furthermore, when interpreting the claimed limitation “an uplight module comprising a circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling” under the broadest reasonable interpretation, any ceiling fan that is newly purchased and/or a ceiling fan prior to installation to a ceiling would meet said limitation. Note that a typical ceiling fan installation does not require any dismounting of a ceiling support to adapt an uplight module around the support. This is true because: 1) the ceiling mount can be installed to the ceiling and then a component containing the uplight module would be installed in the uplight module’s final position with respect to the ceiling support without a need to dismount said ceiling support from the ceiling or 2) the ceiling support and uplight module can be pre-assembled together prior to installing the ceiling support to the ceiling, again without a need to dismount said ceiling support from the ceiling.
For the reasons above, the arguments are not found persuasive.

Rejection of claims 8 and 17 - see Appeal Brief section VI.B.
Appellant has argued the rejections reflect pure speculation on the part of the Examiner as to whether a tray is present and points to the term having to be construed based on the teachings of Appellant’s specification while pointing to the Court of Appeals for the Federal Circuit. 
The Examiner pointed to structure (Fig.1a, 11) clearly needed to support the disclosed LEDs (Fig.8, 7/15; ¶43, note LED lamps), without said tray supporting the LEDs in the uplight LED assembly, it would not be possible to arrange the LEDs in order to perform their function of providing illumination directed to a ceiling. Note that elements 11 are disclosed as fitting means where LEDs are coupled (¶39-40) and Fig.1 shows element 11 which is construed as the claimed tray under the broadest reasonable interpretation of the claims.
Appellant has further argued that for purposes of the broadest reasonable construction standard, claims should always be read in light of the specification and teachings in the underlying patent. 
With respect to the broadest reasonable interpretation argument, even when claim limitations are read in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant has further argued that the rejection simply fails to explain how any tray adapted to support the circuit board at an angle relative to a horizontal plane is found in De. 
The Examiner respectfully points how that the rejection clearly pointed to where De disclosed the claimed elements. Note the rejection pointed to Fig.8 and where 7/15 (LEDs) are supported for the tray limitation, which as explained above, is an element required to support the LEDs in position to illuminate a ceiling as intended; and pointed to Fig.8 and ¶43 of De’s disclosure which clearly describes how the LEDs are arranged inclined. A person of ordinary skill in the art at the time of De’s disclosure and Appellant’s filing date could easily understand that arranged inclined means arranged at an angle relative to a horizontal plane when interpreting Fig.8 and ¶43 of De.
For the reasons above, the arguments are not found persuasive.

Rejection of claim 3 - see Appeal Brief section VI.C.
Appellant has argued that the Examiner admitted that De and McEllen do not explicitly teach a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation, that First is not alleged to supply this missing teaching, either, since it (First) makes no reference whatsoever to any time of motor operation as being indicative of a need for service, and cites the Examiner’s rejection text. Appellant pointed that the problem is that nothing in the cited prior art mentions or even remotely suggests monitoring the operation time of the motor in order to determine the need to service lights and the Office not articulating that the prior art included each element claimed, therefore, the prima facie obviousness rejection of combining prior art elements according to known methods to yield predictable results is lacking for the claim. 
The Examiner points out that the rejection of the claim is not only based on First’s cited disclosure, therefore, the argument that prima facie obviousness is lacking by attacking First instead of the whole rejection is not persuasive. Furthermore, note that the Examiner established an obviousness rationale identified by the Supreme Court by clearly stating the connection between the operation of UVC lights in combination with the disclosed fan, and how a person skilled in the art can easily determine that the time a fan is being operated directly translated to the time said fan’s motor is being operated. Based on the established connection between time of operation of UVC lights with time of operation of a fan and by relationship, the time of operation of the fan’s motor, the Examiner proceeded to establish a prima facie case of obviousness based on the Supreme Court identified rationale of a simple substitution of one known element for another to obtain predictable results (not combining prior art elements according to known methods to yield predictable results as Appellant argued). Note that the predictable result comes directly from the teachings of First of determining when to replace UVC lights when their useful life has expired, which is directly related to a time of operation of a fan, while the time of operation of a fan is directly related to a time of operation of a fan’s motor.
For the reasons above, the arguments are not found persuasive.


Rejection of claims 4-5 and 14-15 - see Appeal Brief section VI.D.
Appellant has argued, regarding claims 4 and 14, that current Office procedures require evidentiary support for a reason for combining two references to support a prima facie case of obviousness and that the reason for combining De and CN provided in the rejection is simply not a reason with a rational underpinning that would motivate a skilled artisan to combine the references teachings.
The Examiner respectfully points out that in the Final Office Action mailed 10 December 2021, the Examiner clearly established the teachings of CN and the disclosed benefit of their invention. Note that the benefit provides flexibility to use a shape of the LEDs circuit board that better fits an application, in the current instance, the circular cross section of De upper LED assembly. Furthermore, the Examiner clearly followed a Supreme Court identified rationale to support the conclusion of obviousness by discussing a teaching, suggestion, or motivation in CN that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. The Examiner proposed modifying the LED plates of De to modify their shape as disclosed by CN. Note that following the proposal to modify the shape of De’s LED plates in view of the teachings of CN, the rejection points to the suggestion or motivation used to combine the prior art references which comes explicitly from CN (see CN machine translation ¶41) and a person of ordinary skills in the art could determine how the De's fan consumer object could benefit from CN teachings. Therefore, all steps to support the conclusion of obviousness of a Supreme Court identified rationale are provided in the claim rejection.
Appellant has argued, regarding claims 5 and 15, that the claims require a flexible connector and the Examiner cited to CN disclosing the electrical connector 15 being a wire and concluding that the wire is a flexible connector material. Appellant pointed to that a wire may also be rigid and cited a definition from the American Heritage Dictionary and that the Examiner’s position relies on unsupported speculation.
The Examiner respectfully points out that nowhere in said American Heritage Dictionary definition is the word rigid. On the other hand, Oxford online dictionary defined a wire as: “metal formed into a long, slender, flexible rod or strand, usually circular in section; (in later use also) several such strands combined together to form a similar composite structure” (emphasis added). Note that the Oxford online dictionary clearly defines a wire as being flexible whereas both the Oxford online dictionary and the American Heritage Dictionary cited by Appellant do not mention a wire being rigid.
For the reasons above, the arguments are not found persuasive.

Rejection of claims 6, 20, 23 and 25 - see Appeal Brief section VI.E.
Appellant has argued that the Examiner bears the burden of establishing unpatentability and that the Examiner failed to establish a prima facie case of obviousness, since De lacks any teaching of a C-shaped circuit board and that the Examiner attempted to shift the burden of proof improperly to Appellant by treating MPEP 2144.04 IV B (changes in shape) as a per se rule.
The examiner respectfully points out that the rejection clearly pointed to the MPEP 2144.04 IV B where guidance based on case law is provided on when a potential change in shape of a claimed element is considered a matter of choice. Following said MPEP guidance the Examiner clearly articulated that Appellant's disclosed invention does not contain persuasive evidence that the claimed C-shaped configuration was significant, therefore, it was a matter of choice to modify De's circuit board's configuration to be shaped as a C-shape. The Examiner followed the guidance provided in the MPEP by searching for any significance of the claimed C-shape within Appellant’s disclosure and when no significance for the claimed C-shape limitation, the Examiner proceeded with the MPEP guidance and determined that the claimed C-shape limitation was an obvious matter of choice, therefore, the Examiner complied to establish a prima facie case of obviousness.
For the reasons above, the arguments are not found persuasive.

Rejection of claims 7, 16 and 26 - see Appeal Brief section VI.F.
Appellant has argued that since De never mentions any circuit board whatsoever, there is a fallacy in the claim rejection statement and that there is no evidence that De discloses a circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling.
The Examiner respectfully points out that the arguments above as related to De have been addressed by the Examiner, to avoid repetition, said response by the Examiner is not repeated herein and reference to the section containing the response is made (see section titled “Rejection of claims 1 and 11 - see Appeal Brief section VI.A.” above).
Appellant has further argued that Graziano is also missing a circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling and that the disclosed circuit tape is annular, and thus teaches away from the claimed invention.
The examiner respectfully points out that De does disclose said circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling as explained above. With respect to Graziano, Graziano’s teachings used to modify De’s circuit board are to make the circuit board flexible not about positioning a circuit board around the support as argued. Therefore, the arguments against Graziano are directed to limitations that are not actually applied in the proposed combination since all circuit board limitations are coming from De except from said flexible limitation. Since arguments directed to Graziano are not directed to Graziano’s actual teachings in the proposed combination the arguments against Graziano are not persuasive.
For the reasons above, the arguments are not found persuasive.

Rejection of claim 13 - see Appeal Brief section VI.G.
Appellant has argued that nothing in the prior art cited mentions or even remotely suggests monitoring the operation time of the motor in order to determine the need to service lights and that a prima facie obviousness rejection of combining prior art elements according to known methods to yield predictable results is lacking for the claim. 
The Examiner established an obviousness rationale identified by the Supreme Court by clearly stating the connection between the operation of UVC lights in combination with the disclosed fan, and how a person skilled in the art can easily determine that the time a fan is being operated directly translated to the time said fan’s motor is being operated. Based on the established connection between time of operation of UVC lights with time of operation of a fan and by relationship, the time of operation of the fan’s motor, the Examiner proceeded to establish a prima facie case of obviousness based on the Supreme Court identified rationale of a simple substitution of one known element for another to obtain predictable results (not combining prior art elements according to known methods to yield predictable results as Appellant argued). Note that the predictable result comes directly from the teachings of First of determining when to replace UVC lights when their useful life has expired, which is directly related to a time of operation of a fan, while the time of operation of a fan is directly related to a time of operation of a fan’s motor.
For the reasons above, the arguments are not found persuasive.


Rejection of claim 19 - see Appeal Brief section VI.H.
Appellant has argued that the rejection is not correct as De fails to disclose any modular circuit board whatsoever, and that the contention otherwise is speculation, lacking support of substantial evidence.
The Examiner respectfully points out that the arguments above as related to De have been addressed by the Examiner, to avoid repetition, said response by the Examiner is not repeated herein and reference to the section containing the response is made (see section titled “Rejection of claims 1 and 11 - see Appeal Brief section VI.A.” above).
For the reasons above, the arguments are not found persuasive.

Rejection of claim 22 - see Appeal Brief section VI.I.
Appellant has argued that nothing in the prior art cited mentions or even remotely suggests monitoring the operation time of the motor in order to determine the need to service lights and that a prima facie obviousness rejection of combining prior art elements according to known methods to yield predictable results is lacking for the claim. 
The Examiner respectfully points out that the arguments above related to De, McEllen and First have been addressed by the Examiner, to avoid repetition, said response by the Examiner is not repeated herein and reference to the section containing the response is made (see section titled “Rejection of claim 13 - see Appeal Brief section VI.G.” above).
For the reasons above, the arguments are not found persuasive.


Rejection of claim 30 - see Appeal Brief section VI.J.
Appellant has further argued that a prima facie case of obviousness is lacking based on the circuit board being configured at an angle relative to a vertical axis aligned with the support not being disclosed in De. 
The Examiner respectfully points how that the rejection clearly pointed to where De disclosed the claimed elements. Note the rejection to Fig.8 and ¶43 of De’s disclosure which clearly describes how the LEDs are arranged inclined. A person of ordinary skills in the art at the time of De’s disclosure and Appellant’s filing date could easily understand that arranged inclined mean arranged at an angle relative to a horizontal plane when interpreting Fig.8 and ¶43 of De which also includes the circuit board being configured at an angle relative to a vertical axis aligned with the support (note Fig.8). 
For the reasons above, the arguments are not found persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUAN G FLORES/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.